DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on May 23, 2022.

3.	Claims 1-12 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:

5.	In regard to independent claim 1, the closest prior art 	 Although the prior art disclose several claimed limitations, none of the references teaches:
	Claim 7 is allowed over the prior art of record.
In regard to claims 1 and 7, the closest prior  US 2021/0094577 discloses:
“ A processing device configured to determine a planned navigational action for the host vehicle, identify a target vehicle in the environment of the host vehicle, predict a resulting distance between the host and target vehicles if the planned action were taken and determine a host vehicle stopping distance based on a braking rate, maximum acceleration capability, and current speed of the host vehicle; determine a target vehicle stopping distance based on a braking rate and current speed of the target vehicle; and continue with the planned navigational action while the predicted distance is greater than a minimum safe longitudinal distance calculated based on the host vehicle stopping distance and the target vehicle stopping distance
However, the closest prior art  above fails to disclose:
“the object selection unit including object selection branches which include a first rule-based object selection branch for selecting a main object for the function and a second object selection branch, the second object selection branch including an artificial neural network for selecting a main object for the function, the system being configured to aggregate sensor data of the at least one sensor to form one or more object data records; evaluate a novelty of a traffic situation characterized by the aggregated object data records in relation to training data of the artificial neural network; and switch between the first rule-based object selection and second object selection branches, the first rule-based object selection branch being used when the novelty of the traffic situation exceeds a predetermined threshold value.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661